           Case 1-18-45894-ess           Doc 26     Filed 06/11/20       Entered 06/11/20 15:03:58




                                                                                      1775 Wehrle Drive, Suite 100
                                                                                      Williamsville, New York 14221
                                                                                      Phone (716)204-1700
                                                                                      Fax (716)204-1702
                                                                                      http://www.GrossPolowy.com/




                                                   June 11, 2020

Chambers, Hon. Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, NY 11201

Re:             Justin Michael Restivo
Case No.        18-45894-ess
Loan No.        ...0907

Dear Hon. Elizabeth S. Stong,

         Please allow this letter to serve as a written status report, submitted on behalf of Caliber Home Loans,
Inc. (the "Secured Creditor") pursuant to the Eastern District of New York Loss Mitigation Program Procedures.

        The Debtor was approved for a permanent modification, which was sent to Debtor’s Attorney via email
on multiple occasions in May. The first modification payment was due June 1, 2020. The payment has not been
received yet. Ms. Blumenfeld asked for an extension of the time to make the first payment and advised that she
would reach out to the Debtor to see if he will be accepting the offer.

        If there are any questions, please feel free to contact me directly at 716-253-6218.


                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By: /s/: Nicholas J. Bebirian, Esq.
                                                                   Attorney


cc.     ECF and Email
        Rachel Blumenfeld, Esq.
